Case: 19-10109      Document: 00515124293         Page: 1    Date Filed: 09/19/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 19-10109                       September 19, 2019
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ROBERT KEITH KINSEY,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:13-CR-251-1


Before HIGGINBOTHAM, HO, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Robert Keith Kinsey challenges the 18-month above-range sentence that
the district court imposed upon the revocation of his supervised release.
Kinsey argues that his sentence is procedurally unreasonable because the
district court initially pronounced a sentence that was at the bottom of the
guidelines policy statement range, based on a misunderstanding of that range,




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-10109    Document: 00515124293    Page: 2     Date Filed: 09/19/2019


                                No. 19-10109

and, once advised of the correct range, impermissibly and inexplicably imposed
the same sentence, which was then above the policy statement range.
      Contrary to Kinsey’s assertions, the district court explicitly considered
the appropriate factors under 18 U.S.C. § 3553(a), including the proper
advisory range of imprisonment. See United States v. Winding, 817 F.3d 910,
913 (5th Cir. 2016); United States v. Miller, 634 F.3d 841, 843-44 (5th Cir.
2011); United States v. Mathena, 23 F.3d 87, 90-93 (5th Cir. 1994). Further,
the district court adequately explained the above-range sentence. See United
States v. Fraga, 704 F.3d 432, 437-39 (5th Cir. 2013); United States
v. Whitelaw, 580 F.3d 256, 261-62 (5th Cir. 2009). Thus, Kinsey fails to show
error, plain or otherwise. See Winding, 817 F.3d at 913.
      AFFIRMED.




                                      2